DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims:
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1, 8, 15 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 16 of U.S. Patent No. 10,708,651. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention are broader variants of the claims of the ‘651’ patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sanio, USPG_Pub. 20150095329.

Regarding claims 1, 8, 15 Sanio an apparatus comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the apparatus to: 
receive, from a user device, a request for access to a content item ();
 receive, from the user device and at periodic intervals, a plurality of different indications that each indicate whether the user device is accessing the content item at a particular time (Para. 14, 26 (when timing information is used to measure amount of item consumed the progression of time will indicate that user is consuming the item)); 
determine, based on the plurality of different indications, an accessed amount of the content item that was accessed by the user device (Para. 14, 41 (the relevant content s are scored based on engagement by user which includes determining the amount of content consumed by the user)); 
update, based on a comparison between the accessed amount of the content item and a threshold amount of the content item, a viewership quantity metric associated with the content item (Para. 14, 26, 34 (the list is posted periodically to incorporate new items in list-adding new items based on determined scores equates to updating/updated)); 
determine, based on the updated viewership quantity metric, a popularity of the content item ((Para. 46, 59 (based on the percentage of the content consumed the content can be ranked as popular or relevant, the percentage being the threshold)); and 
cause display of output associated with the popularity of the content item on a display screen (fig. 3; Para. 66 (the displayed recommended items are ranked by  popularity that was determined based on user engagement score determined by the amount of item consumed by user)).





Regarding claims 2, 9, 16 Sanio discloses all in claims 1, 8, 15.  In addition, Sanio discloses the apparatus, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: 
track different viewership quantity metrics associated with the content item (Para. 14); and 
segregate the different viewership quantity metrics based on different types of user devices (fig. 4, 410; Para. 74 (user devices can be selected from a vast range of devices ranging from computers to smart phones which are different types of devices)).

Regarding claims 3, 10, 17 Sanio discloses all in claims 1, 8, 15.  In addition Sanio discloses the apparatus, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: 
track different viewership quantity metrics associated with the content item (Para. 14); and 
segregate the different viewership quantity metrics based on different types of network connections used to request the content item (Para. 75 (network includes different kinds of network)).  




Regarding claims 4, 11, 18, Sanio discloses all in claims 1. 8, 15.  In addition Sanio discloses the apparatus, wherein at least one of the plurality of different indications corresponds to one or more of: 
pausing the content item, rewinding the content item, fast forwarding the content item, playing the content item in slow motion, resuming the content item, fast rewinding the content item, slow forwarding the content item, slow rewinding the content item, or jumping to a previous or future frame of the content item (Para. 59 (trick playing, stopping or skipping can indicate lack of interest and will result in low rating)).  

Regarding claims 5, 12, 19 Sanio discloses the apparatus, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: 
determine, based on the updated viewership quantity metric, device usage (Para. 14, 32 (user login)); and
provide, based on the device usage, access to the content item via a content platform (Para. 32 (the platform user is logged into is where the contents are requested from (a user logged in can make a platform supported request for content "one" is threshold for providing support)).  



Regarding claims 6, 13, 20 Sanio discloses the apparatus, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: 
receive, at irregular intervals (trickplay is an irregular play interval) during a period in which the user device is accessing the content item, a second plurality of different indications, wherein updating the viewership quantity metric is further based on the second plurality of different indications (Para. 14, 26, 46, 59 (stopping or skipping can indicate lack of interest and will result in low rating)).  

Regarding claims 7, 14 Sanio discloses the apparatus, wherein each of the plurality of different indications corresponds to a trick play operation corresponding to a respective different portion of the content item (Para. 14, 26, 46, 59).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2422